On Eehearing.
[Department Two. December 30, 1921.]
Per Curiam.
A petition for rehearing has been filed in this cause.
It is said in the opinion that the average freight receipts received from outside sources by the relator were about $175 per annum, and the petition for rehearing refers to the portion of the- testimony where the president of the relator stated that that was the income for the year 1920 as being the only testimony on this point. Preceding this testimony is that of the same witness' concerning total receipts for the year 1919 of considerable less than this sum, and on page sixty-five of the statement of facts the witness was asked whether they had hauled any freight previous to that time, and he answered that they had for some five or six years, “about the same amount of freight each year I presume.” We think it cannot be questioned that the amount collected for freight from outside persons is inconsequential in the total, and the exact sums collected do not become especially material.
The petition is practically a restatement of the contentions made upon the former hearing, and we see no occasion to depart from the decision heretofore rendered. The petition is therefore denied.